Citation Nr: 0104338	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for HIV (human 
immunodeficiency virus)-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to April 
1986.

This case appeal is from a January 1998 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case in 
May 1999.  In May 2000, the Board denied the claim.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claim (Court).

An October 2000 order of the Court granted the appellant's 
and VA General Counsel's Joint Motion for Remand and Stay of 
Proceedings (Joint Motion).  This remand implements the order 
of the Court.


REMAND

According to the National Personnel Records Center (NPRC) 
December 1997 response to VA's request for information, the 
appellant filed a claim [with VA] at separation.  Claimant's 
statements on an application for VA benefits may be 
"evidentiary assertions."  King v. Brown, 5 Vet. App. 19, 
21 (1993).  A statement relating to HIV infection on a claim 
made while still in service would be of substantial benefit 
to the appellant in this case.

The appellant has repeatedly referred to a "blood drive" 
and subsequent notice to him of his HIV infection as 
occurring at Fort Hood in 1994 or 1995.  The Board deems 
these to be patent errors and construes the statements to 
mean 1984 or 1985.  In his substantive appeal, the appellant 
reported that the events he described happened at Fort Hood 
some time during 1984 to 1986.

To corroborate the appellant's several statements, it would 
be helpful to know whether the blood drive that allegedly 
resulted in diagnosis of his HIV infection in service was a 
military activity, e.g., for use in the Army medical system, 
or a civilian activity, e.g., sponsored by the American Red 
Cross.  Clarification of that point could narrow the search 
for records associated with the blood drive.  VA can then 
contact the appropriate activity at Fort Hood to inquire 
about pertinent records or where and how to inquire for 
records of any civilian activity that may have conducted a 
blood drive at Fort Hood from 1984 to 1986.

The RO should inquire specifically about each of the details 
of the appellant's statements.  These are enumerated below.

The Joint Motion cites Rowell v. Principi, 4 Vet. App. 9 
(1993), for the proposition that the Board "cannot rely on 
an absence of medical evidence to deny Appellant's claim."  
In Rowell, the Board found a silent medical record to have 
greater probative value against a claim than certain lay 
statements had for the claim, and the Court held that the 
Board failed to state why it gave more probative weight to 
the silent record than to the lay statements.  Id. at 19.

The alleged facts in this case raise the question whether the 
Army had any formal regulations, manual provisions, or 
Medical Corps practice or procedure addressing HIV infection 
in a soldier from 1984 to 1986.  Whether the Army had a 
regular procedure regarding HIV infection would inform the 
Board whether the doctrine of administrative regularity 
applies in this case.  See Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (articulating presumption of regular 
discharge of duties by public officers and requirements for 
rebuttal of presumption).  Knowing whether to apply a 
presumption of administrative regularity in this case would 
assist the Board in weighing the significance of a silent 
record and responding to concerns raised in the joint motion, 
should the record remain silent after the development ordered 
in this remand.

As regards all action taken in response to this remand, the 
RO must be mindful that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ____ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO must take care to comply with all duty to assist and 
notice requirements of the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Request for Information 
(VA Form 70-3101-4) received from the 
NPRC in December 1997.  Obtain from VA 
records the claim referenced by the NPRC, 
or request NPRC to provide a copy of the 
claim or of the document corroborating 
the reported VA claim.  Associate any 
information obtained with the claims 
folder.

2.  Request the appellant to provide the 
following information:  Whether the blood 
drive in which he participated while at 
Fort Hood was a military activity or a 
civilian activity, e.g., sponsored by the 
American Red Cross.  If the blood drive 
was by a civilian activity, ask the 
veteran to provide the name of the 
activity, its address, and an appropriate 
release for information relating to a 
reported positive HIV test.  Make the 
request for information and associate all 
responses with the claims file.  If any 
request of a private entity is 
unsuccessful, notify the appellant in 
accordance with required procedures.

3.  Request the following information 
from the activity at Fort Hood 
appropriate to each point, e.g., Medical 
Corps, base medical records or health 
administration, or personnel 
administration:  (1) Identify the purpose 
of the inquiry as to corroborate a 1984 
to 1986 positive blood test for HIV 
infection discovered upon testing blood 
the appellant donated at a blood drive at 
Fort Hood some time from 1984 to 1986.  
(2) Request any available records 
pertaining to HIV testing of the 
appellant associated with any blood drive 
at Fort Hood from 1984 to 1986.  (3) Ask 
whether there was an activity at Fort 
Hood known by the acronym "CDC," 
whether it operated out of Building 201, 
and whether a Lieutenant Colonel or 
Colonel Brown was associated with such 
activity, and how to contact him.  (4) 
Ask whether during the period 1984 to 
1986 the Army had any regulations, manual 
provisions, or Medical Corps practice or 
procedure addressing disposition of 
personnel testing positive for HIV 
infection.  (5) Ask whether there were 
blood donation activities during that 
time conducted by a civilian activity 
such as the American Red Cross, and if 
so, where and how to inquire for records.  
If any response to the above questions 
directs the inquiry to another entity, 
the RO should follow up with redirected 
inquiry.  Associate any information 
obtained with the claims folder.

4.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that it has complied with 
the new notification requirements and 
development procedures in sections 3 and 
4 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  For further guidance on the 
processing of this case in light of the 
changes in the law, refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Also consider any binding and 
pertinent court decisions.

5.  Readjudicate the claim at issue, and 
determine whether the claim may now be 
allowed.  If not, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


